Citation Nr: 0509781	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 until 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed hepatitis C, with cirrhosis of 
the liver, is causally related to active service.


CONCLUSION OF LAW

Hepatitis C, with cirrhosis of the liver, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matter-VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in May 2002 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  Moreover, such information was again provided 
in a subsequent July 2003 letter.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in February 2003.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment.  
Additionally, the veteran's statements in support of his 
claim are affiliated with the claims file.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board further notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In the present case, it is noted that the veteran has not 
undergone a VA examination as to his hepatitis claim.  
However, the evidence of record fails to show in-service 
incurrence of hepatitis C or any other liver disability.  The 
evidence also fails to demonstrate any in-service risk 
factors.  Furthermore, there is no competent evidence tending 
to show that the veteran's hepatitis C is causally related to 
service.  For these reasons, the criteria of 38 C.F.R. 
§ 3.159(c)(4) have not been met, and further examination is 
not required in order to comply with the VCAA.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

Testimonial evidence

In a June 2002 letter, the veteran described possible risk 
factors resulting in his hepatitis C.  He noted that 
inoculation guns were used to administer shots to him prior 
to traveling overseas.  He also stated that he might have 
come in contact with other people's blood in basic training, 
AIT, or even while playing sports in Germany.  The veteran 
commented that, in addition to hepatitis C, he also had a 
diagnosis of cirrhosis of the liver.  His doctor told him 
that he had to have had his hepatitis C for over 20 years in 
order to have developed cirrhosis of the liver.  

In a May 2003 statement, the veteran again contended that in 
order to have developed cirrhosis of the liver, his hepatitis 
C had to have been present for 20 to 25 years.  He explained 
that he reached such conclusion following extensive research, 
as well as based on information that he received from his 
doctor.  

Medical evidence

Treatment records from the Wichita Clinic show treatment for 
hepatitis C, initially diagnosed in November 1997.  

In a November 1997 treatment report, the veteran denied past 
transfusions.  However, in a later treatment record dated in 
September 2000, the veteran could not remember if he had a 
transfusion in association with gallbladder surgery 15 years 
earlier.  

Records dated in 1998 from the Wichita Clinic reveal a course 
of treatment involving interferon and atenolol.

VA clinical records dated in 2002 reveal continued treatment 
for hepatitis C.  Such records show that the veteran was 
counseled to stop drinking alcohol.  He was also encouraged 
to resume interferon treatment, but he refused.  Such records 
did not contain an opinion of etiology with respect to the 
veteran's hepatitis C and did not identify additional risk 
factors.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record clearly indicates 
a current diagnosis of hepatitis C, along with cirrhosis of 
the liver.  Therefore, there is little doubt as to the 
existence of a current disability.  However, as will be 
discussed below, the evidence of record fails to establish 
the remaining elements of a service connection claim.

The Board has reviewed the service medical records and finds 
no indication of inservice complaints or treatment pertaining 
to hepatitis C or any other liver disorder.  Such records 
also are absent any showing of exposure to risk factors.  For 
example, there is no indication that the veteran received a 
transfusion, or got a tattoo, during active duty.  The 
veteran's August 1975 separation examination was normal.

In addition to there being no evidence of in-service 
incurrence, the claims file also fails to contain a competent 
etiological opinion relating the veteran's current hepatitis 
C or cirrhosis of the liver to active service.  In his own 
statements, the veteran contends that his present diagnosis 
of cirrhosis of the liver demonstrates that his hepatitis C 
is of at least 20 years duration.  In making such assertion, 
he relies on "extensive research," as well as discussions 
with his physician.  However, the claims file does not 
document such information.  Indeed, the clinical reports are 
absent any etiological findings from his treating physicians.  
Thus, the veteran's statements stand alone.  Moreover, as the 
veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In closing, while the competent evidence of record 
establishes a diagnoses of hepatitis C with cirrhosis of the 
liver, such disability cannot be found to relate to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for hepatitis C, with cirrhosis of the 
liver, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


